In an action to recover damages for breach of a retainer agreement, the plaintiff appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated July 26, 2002, which denied his motion to reject the defendant’s answers to interrogatories.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the plaintiffs contention, his motion to reject the defendant’s response to his interrogatories was properly denied. The defendant provided adequate answers to the interrogatories submitted to him, and the plaintiff failed to demonstrate that they were not responsive (see CPLR 3133 [b]; Grosso Moving & Packing Co. v Damens, 261 AD2d 339 [1999]; Kelly v Kelly, 139 Misc 2d 1079 [1988]). Ritter, J.E, Florio, S. Miller and Luciano, JJ., concur.